DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stubbs (Pub. No.: US 2009/0024225) in view of Sepetka et al (Pub. No.: US 2006/0116713) and further in view of Sirimanne et al. (US Patent No. 6,356,782) and further in view of Chi Sing et al (Pub. No.: US 2011/0313288).
Regarding claim 24-46, Stubbs discloses a method of delivering radiation therapy to a target tissue [see 0014, 0034] comprising placing a marker device into a cavity created by an open tissue resection procedure (minimally invasive procedure) [see 0013, abstract, 0026, 0034, 0044], the cavity having a cavity border, a bioabsorbable [see abstract, 0013, 0029, 0040, 0051-0052, 0056]. Stubbs discloses the marker device comprising a bioabsorbable shaped body sufficiently rigid to support the cavity border [see 0034, 0036] by disclosing the material for implant 10 should be rigid enough to 
Stubbs doesn’t disclose the spiral shaped body comprising a first end, a second end and a plurality of radiopaque markers secured to the marker device in a spaced configuration, wherein the spaced configuration comprises at least one radiopaque marker of the plurality of radiopaque markers at the first end and the second end, and the remaining radiopaque markers of the plurality of radiopaque markers spaced about the equatorial diameter.
Nonetheless, Sepetka et al disclose an implant of a coiled, helical or other more compact configurations, segmented cylinders where "sausage-like" segments have been formed, braided shapes, or flat spiral shapes, optionally with one or more structural filaments such as polymeric fiber or filament or radiopaque wire support extending therein [see 0030-0031,0147, 0246]. Sepetka et al disclose the length of implant 30 or 50 could be from about 5 mm to about 1500 mm, preferably from about 1 cm to about 50 cm, and the diameter or effective diameter could be from about 0.25 mm to about 12 mm and defined sections of the implant are each from about 0.5 mm to about 1 cm in length [see 0263].
In addition, Sirimanne discloses cavity marking device comprises as sponge material having markers 150, 154, 156, 318, 322, 324, 326, or 410. “The markers herein described may be affixed to the interior or on the surface of the body [see column 6, lines 56-58]; perimeter marking pattern is shown in FIG. 3D, where marker segments (326) are affixed at or near the surface of the circular bases of the cylindrical body (302) in a cross pattern, indicating the ends of the sponge and their center” [see column 10, lines 53-57]; By incorporating markers at the ends and centrally within or on the surface of such an implant, it will provide for the “important need to determine the location, most notably the center, as well as the orientation and periphery (margins) of the subcutaneous cavity from which the lesion is removed” [see column 1, lines 30-34; column 6, lines 33-38, 44-47]. 


Furthermore, Chi Sing et al disclose an implantable marker is provided for localization of a target tissue region within a patient's body that includes an elongate core member, and a plurality of beads carried by the core member [see 0021], Chi Sing et al disclose the beads 324 may be spaced apart or otherwise nested such that the beads 324 do not interfere substantially with the transformation of the core wire 322 between the linear and wave configurations and helical configuration may provide a gap or other spacing between the formed turns of the beads 324 (plurality of visualization markers) or markers 320 and its inner helical volume where embedded tissue may reside [see 0151 -0152],
Chi Sing et al disclose markers (320, 324) at both ends of the spiral and at least four markers spaced about the equatorial diameter [see figs 26A, 26B, 26D, 34A, 41 A], Chi Sing et al disclose apparatus and methods for localizing targets, markers, lesions, and/or other body structures within a patient's body, e.g., during surgical or other procedures, such as during lumpectomy procedures [see 0002, 0009, 0044, 0116, 0122, 0124, 0128],
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Stubbs, Sepetka et al, Sirimanne and Chi Sing et al by using spiral shaped body comprising a first end, a second end and a plurality of radiopaque markers secured to the marker device in a spaced configuration, wherein the spaced configuration comprises at least one radiopaque marker of the plurality of radiopaque markers at the first end and the second end, and the remaining radiopaque markers of the plurality of radiopaque markers spaced about the equatorial diameter; in order to provide for indications of the end points and the center of a cavity and because such a configuration may provide an enhanced marker, while minimizing obstruction, e.g., during mammography or other imaging of tissue beyond or otherwise adjacent the marker 320, e.g., compared 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793